             Case 4:15-cv-01247-HSG Document 139 Filed 04/19/21 Page 1 of 4



1    QUINN EMANUEL URQUHART & SULLIVAN LLP
     Diane Doolittle (Cal. Bar No. 142046)
2    dianedoolittle@quinnemauel.com
     555 Twin Dolphin Dr., 5th Floor
3    Redwood Shores, California 94065
     Telephone: (650) 801-5000
4    Facsimile: (650) 801-5100

5    Attorneys for Plaintiffs
6
     (additional counsel listed on signature page)
7
                                 UNITED STATES DISTRICT COURT
8
                                NORTHERN DISTRICT OF CALIFORNIA
9
                                        OAKLAND DIVISION
10
     ASHTON WOODS HOLDINGS, L.L.C.; BEAZER   )            CASE NO. 4:15-cv-01247-HSG
11   HOMES HOLDINGS CORP.; CALATLANTIC       )
     GROUP, INC.; D.R. HORTON LOS ANGELES    )            Hon. Haywood S. Gilliam, Jr.
12   HOLDING COMPANY, INC.; HOVNANIAN        )
     ENTERPRISES, INC.; KB HOME; MERITAGE                 PLAINTIFFS AND PABCO’S
     HOMES CORPORATION; M/I HOMES, INC.;     )
13                                           )            STIPULATION OF
     PULTE HOME CORPORATION; THE DREES
     COMPANY; TOLL BROTHERS, INC.; TRI POINTE)            DISMISSAL AND ORDER
14
     HOMES, INC.,                            )
15                                           )
                 Plaintiffs,                 )
16                                           )
     vs.
                                             )
17
     USG CORPORATION; UNITED STATES GYPSUM )
18   COMPANY; L&W SUPPLY CORPORATION; NEW )
     NGC, INC.; LAFARGE NORTH AMERICA, INC.; )
19   CONTINENTAL BUILDING PRODUCTS, INC.;    )
     CERTAINTEED GYPSUM, INC.; AMERICAN      )
20   GYPSUM COMPANY LLC; TIN, INC., d/b/a
     TEMPLE-INLAND, INC.; PABCO BUILDING     )
     PRODUCTS, LLC.,                         )
21
                                             )
22               Defendants.                 )

23

24

25

26

27

28

                          PLAINTIFFS’ AND PABCO’S STIPULATION OF DISMISSAL
                                      CASE NO. 4:15-CV-01247-HSG
                Case 4:15-cv-01247-HSG Document 139 Filed 04/19/21 Page 2 of 4



1                                             STIPULATION

2           Plaintiffs Ashton Woods Holdings, L.L.C., Beazer Homes Holdings Corp., CalAtlantic

3    Group, Inc., D.R. Horton Los Angeles Holding Company, Inc., Hovnanian Enterprises, Inc., KB

4    Home, Meritage Homes Corporation, M/I Homes, Inc., Pulte Home Corporation, The Drees

5    Company, Toll Brothers, Inc., and TRI Pointe Homes, Inc. (collectively, “Plaintiffs”) and

6    Defendant PABCO Building Products, LLC (“PABCO”) stipulate as follows:

7           WHEREAS, on April 12, 2021, Plaintiffs and PABCO signed a binding term sheet

8    setting forth an agreement to settle all matters in controversy between the parties;

9           NOW, THEREFORE, the Parties hereby stipulate and agree to the following:

10          x       Plaintiffs hereby dismiss all claims against PABCO with prejudice. Fed. R. Civ.
11          P. 41(a). Each shall bear their own costs, expenses, and attorneys’ fees.

12          IT IS SO STIPULATED

13   DATED: April 16, 2021                                    Respectfully submitted,
14   /s/ Bradley C. Weber                                     /s/ Kevin Y. Teruya
     ZELLE LLP                                                QUINN EMANUEL URQUHART &
15   Judith A. Zahid (SBN 215418)                             SULLIVAN LLP
     jzahid@zelle.com                                         Diane Doolittle (Cal. Bar No. 142046)
16   Eric W. Buetzow (SBN 253803)                             dianedoolittle@quinnemauel.com
     ebuetzow@zelle.com                                       555 Twin Dolphin Dr., 5th Floor
17
     555 12th Street, Suite 1230                              Redwood Shores, California 94065
18   Oakland, CA 94607                                        Telephone: (650) 801-5000
     Telephone: (415) 693-0700                                Facsimile: (650) 801-5100
19   Facsimile: (415) 693-0770
                                                              Bruce Van Dalsem (Cal. Bar No. 124128)
20   LOCKE LORD LLP                                           brucevandalsem@quinnemanuel.com
     Bradley C. Weber (pro hac vice)                          Kevin Y. Teruya (Cal. Bar No. 235916)
21
     bweber@lockelord.com                                     kevinteruya@quinnemanuel.com
22   Paul E. Coggins (pro hac vice)                           Adam B. Wolfson ( Cal. Bar No. 262125)
     pcoggins@lockelord.com                                   adamwolfson@quinnemanuel.com
23   2200 Ross Avenue, Suite 2800                             865 S. Figueroa, 10th Floor
     Dallas, TX 75201                                         Los Angeles, CA 900017
24   Telephone: (214) 740-8497                                Telephone: (213) 443-3000
25   Facsimile: (214) 740-8800                                Facsimile: (213) 443-3100

26

27

28
                                                     -1-
                           PLAINTIFFS’ AND PABCO’S STIPULATION OF DISMISSAL
                                       CASE NO. 4:15-CV-01247-HSG
              Case 4:15-cv-01247-HSG Document 139 Filed 04/19/21 Page 3 of 4



1    Susan A. Kidwell (SBN 309180)                               BRS LLP
     skidwell@lockelord.com                                      Keith L. Butler (Cal. Bar No. 215670)
2    300 S. Grand Ave., Suite 2600                               kbutler@brsllp.com
     Los Angeles, CA 90071                                       Cindy Reichline (Cal. Bar No.
3
     Telephone: (213) 687-6792                                   234947)
4    Facsimile: (213) 341-6792                                   creichline@brsllp.com
                                                                 12100 Wilshire Blvd., Suite 800
5    Attorneys for Defendant PABCO                               Los Angeles, CA 90025
                                                                 Telephone: (818) 292-8616
6
                                                                 Attorneys for Plaintiffs
7

8

9

10

11

12

13

14                              ATTESTATION OF KEVIN Y. TERUYA
15          This document is being filed through the Electronic Case Filing (ECF) system by attorney
16   Kevin Y. Teruya. By his signature, Mr. Teruya attests that he has obtained concurrence in the
17   filing of this document from each of the attorneys identified on the caption page and in the above
18   signature block.
19
                                                       By /s/   Kevin Y. Teruya
20                                                                Kevin Y. Teruya
21

22                                    CERTIFICATE OF SERVICE
23          I hereby certify that on this 16th day of April 2021, I electronically transmitted the
24   foregoing document to the Clerk’s Office using the CM/ECF System, causing the document to be
25   served on all attorneys of record in this case.
26
                                                       By /s/   Kevin Y. Teruya
27                                                                Kevin Y. Teruya
28
                                                         -2-
                           PLAINTIFFS’ AND PABCO’S STIPULATION OF DISMISSAL
                                       CASE NO. 4:15-CV-01247-HSG
             Case 4:15-cv-01247-HSG Document 139 Filed 04/19/21 Page 4 of 4



1                                           ORDER

2           Pursuant to the parties’ stipulation, it is so ORDERED. All claims against PABCO

3    Building Products, LLC are DISMISSED with prejudice. Each shall bear its own costs,

4    expenses, and attorneys’ fees.

5

6    Date: 4/19/2021                                         _________________________

7                                                            Hon. Haywood S. Gilliam, Jr.

8                                                            United States District Judge

9

10

11

12

13

14

15

16
17

18

19
20

21

22

23

24

25

26

27

28
                                                 -3-
                          PLAINTIFFS’ AND PABCO’S STIPULATION OF DISMISSAL
                                      CASE NO. 4:15-CV-01247-HSG
